Case 1:18-cv-00360-AJT-IDD Document 171 Filed 07/02/19 Page 1 of 3 PageID# 3172



                                 UNITED STATE DISTRICT COURT
                                 EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

  CG4, LLC, dba CHEF GEOFF’S-
  TYSONS CORNER, et al.,

                   Plaintiffs,
                                                         Case No. 1:18-cv-360-AJT-IDD
          v.

  HILL, et al.,

                     Defendants.

                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         It is hereby stipulated and agreed by and between Plaintiffs CG4, LLC, d/b/a Chef Geoff’s-

 Tysons Corner, and Geoff Tracy, and Defendants Travis Hill, Jeffrey Painter, Maria J.K. Everett,

 Beth Hungate-Noland, and Mark Rubin, that pursuant to Federal Rule of Civil Procedure

 41(a)(1)(A)(ii), this lawsuit is voluntarily dismissed, with prejudice, upon the following

 understanding and terms:

         1.       Plaintiffs challenged the validity of certain provisions set forth in Va. Code § 4.1-

 111(B)(15) and 3 Va. Admin. Code § 5-50-160(B)(8).

         2.       The General Assembly has passed, and the Governor has signed, HB 2073 and

 SB 1726, which repeal and replace Va. Code § 4.1-111(B)(15), and render ineffective 3 Va.

 Admin. Code § 5-50-160(B)(8). Those laws went into effect on July 1, 2019.

         3.       The dismissal is with prejudice.

         4.       Under this stipulation, each party will pay its own costs and fees, including

 attorney’s fees, for this action.

  Dated: July 2, 2019.




                                                  -1-
Case 1:18-cv-00360-AJT-IDD Document 171 Filed 07/02/19 Page 2 of 3 PageID# 3173



  Respectfully Submitted,

      /s/ Thomas A. Berry                              /s/ Tara Lynn R. Zurawski
  Thomas A. Berry, Va. Bar No. 90555               Tara Lynn R. Zurawski (VSB No. 73602)
   TBerry@pacificlegal.org                         Senior Assistant Attorney General/Trial
  Pacific Legal Foundation                         Section Chief
  3100 Clarendon Blvd., Suite 610                  Ryan S. Hardy (VSB No. 78558)
  Arlington, VA 22201                              Madeline M. Gibson (VSB No. 87561)
  202.888.6881 (Telephone)                         Assistant Attorneys General
  202.888.6855 (Facsimile)                         Office of the Virginia Attorney General
                                                   202 North 9th Street
  Anastasia P. Boden, Cal. Bar No. 281911*         Richmond, Virginia 23219
   ABoden@pacificlegal.org                         Telephone: (804) 786-0969
  Joshua P. Thompson, Cal Bar No. 250955*          Facsimile: (804) 371-2087
   JThompson@pacificlegal.org                       tzurawski@oag.state.va.us
  Oliver J. Dunford, Cal. Bar No. 320143*           rhardy@oag.state.va.us
   ODunford@pacificlegal.org                        mgibson@oag.state.va.us
  Pacific Legal Foundation
  930 G Street                                     Counsel for Defendants
  Sacramento, CA 95814
  916.419.7111 (Telephone)
  916.419.7747 (Facsimile)

  Counsel for Plaintiffs

  *Pro Hac Vice


 IT IS SO ORDERED



 Dated: _____________________________              _____________________________________
                                                       THE HON. ANTHONY J. TRENGA
                                                        United States District Court Judge




                                             -2-
Case 1:18-cv-00360-AJT-IDD Document 171 Filed 07/02/19 Page 3 of 3 PageID# 3174



                                CERTIFICATE OF SERVICE

        THIS IS TO CERTIFY that on July 2, 2019, I electronically filed the foregoing with the

 Clerk of the Court using the CM/ECF system, which also served all parties electronically.



                                                /s/ Thomas A. Berry
                                            Thomas A. Berry, Va. Bar No. 90555
                                             TBerry@pacificlegal.org
                                            Pacific Legal Foundation
                                            3100 Clarendon Blvd., Suite 610
                                            Arlington, VA 22201
                                            202.888.6881 (Telephone)
                                            202.888.6855 (Facsimile)

                                            Anastasia P. Boden, Cal. Bar No. 281911*
                                             ABoden@pacificlegal.org
                                            Joshua P. Thompson, Cal Bar No. 250955*
                                             JThompson@pacificlegal.org
                                            Oliver J. Dunford, Cal. Bar No. 320143*
                                             ODunford@pacificlegal.org
                                            Pacific Legal Foundation
                                            930 G Street
                                            Sacramento, CA 95814
                                            916.4197111 (Telephone)
                                            916. 4197747 (Facsimile)

                                            Counsel for Plaintiffs CG4, LLC, dba
                                            Chef Geoff’s-Tysons Corner, and Geoff Tracy

                                            *Pro Hac Vice




                                               -3-
